DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-15 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hendrik Pieter Jacobus de Bock (de Bock) US 2015/0181763. or, in the alternative, under 35 U.S.C. 103 as obvious over Lance LeRoy Sundstrom (Sundstrom) US 8,223,497 .
As per Claim 8 de Bock disclose;
A fanless cooling system for electronic modular systems to be used in vehicles (Para 0021 “Avionics”) or rail vehicles, the cooling system (fig. 1) comprising:
a rack (fig. 1 item 100 chassis) for accommodating at least one module or processor module (120 para 0021 “a processor of a circuit card assembly”) having at least one electronic component (item 120 circuit board see para 0002, 0021 “printed circuit board on which at least one chip (or other electronic component) is mounted.” a processor of a circuit card assembly so as to mitigate a temperature rise in the processor during operation”), said rack having at least one heat distribution body (fig. 8 item 114 heat distribution body, heat “144” flows through 114);
a heat transport body (heat transport body, part of item 120 circuit board assembly to conductively transfer heat from processor on circuit board, see para 0032 , Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”) directly connected (As per para 0032, “Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120” and as Per Para 0031 “while being situated in conductive heat transfer, e.g., without limitation, direct, physical contact”—defines meaning of conductive heat transfer) Further
—As per principle of physics conductive heat transfer requires direct physical connection or contact between components involved in the path, As evidenced by - Conductive Heat Transfer - an overview | ScienceDirect Topicshttps://www.sciencedirect.com › topics › conductive-heat-...
Conductive heat transfer is transfer of heat down a temperature gradient between two bodies in close physical contact. The rate of conductive heat transfer ...)  to the at least one electronic component (See para 0036 “a composite-paneled chassis using a plurality of thermal pathways (See Para 0029 “Each thermal pathway 132 is fabricated from a conductive material) leading from the interior of the chassis to the exterior of the chassis. As such, the embodiments disclosed herein facilitate reducing thermal resistance in a processor of a circuit card assembly so as to mitigate a temperature rise in
the processor during operation, thereby facilitating an increase of processor power capacity.”) of the at least one module (120 see para 0002 having electronic component) said heat transport body being in direct contact with said at least one electronic component in a heat-transferring manner (para 0032 “Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”); 
said heat transport body (part of item 120 heat transport body, part of item 120 circuit board assembly to conductively transfer heat from processor on circuit board, see para 0032 , Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120” or e.g. para 0023 “e.g. wedge lock mechanisms of circuit card assemblies”) configured to be fastened to said at least one heat distribution body (fig. 8 item 114 is coupled to item 120) in a heat-transferring manner (Fig. 8 heat 144 transfers from item 120 to chassis) when the at least one module (120), having the part to which said heat transport body is directly connected (As explained above conductive heat transfer requires direct connection between two surfaces), is accommodated in said rack (Fig. 8 and par 0032); and at least one heat pipe (item 132 and para 0029 “In the exemplary embodiment, each thermal pathway 132 is a sealed, two-phase, capillary heat pipe that”) connected to said heat distribution body (114) in a heat transferring manner (Para 0029).
In the alternative, to the extent that applicant’s argument that de Bock does not disclose said heat transport body being in direct contact with said at least one electronic component, then in analogues art having similar structure, Sundstrom discloses evidence of well-known arrangement for thermal conduction through direct contact; 
said heat transport body (Fig. 2 item 270) being in direct contact (Fig. 2 shows direct contact between item 270 and 230 forming thermal conduction see Col. 4 line 31-32 ) with said at least one electronic component (Fig. 2 item 230).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Sundstrom to the device of de Bock would have yielded predicable results and resulted in an improved assembly, that would allows for thermal conduction of heat through direct contact.
	

As per Claim 9 de Bock disclose;
heat transport body  (Fig. 8 item 120 forms housing and heat transport body, part of item 120 circuit board assembly to conductively transfer heat from processor on circuit board, see para 0032 , Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”) is a housing at least partially enclosing a circuit board (para 0032 “circuit card assembly 120”) of the at least one module (120).

As per Claim 10 de Bock disclose;
a wedge lock (Para 0023 “wedge lock”) apparatus for fastening said heat transport body (of item 120) to said heat distribution body in a heat-transferring manner (fig. 8).

As per Claim 11 de Bock disclose;
at least one heat pipe (fig. 7 item 132) extends substantially over an entire available width of said rack (Fig. 7).

As per Claim 12 de Bock disclose;
at least one heat pipe has a multiplicity of cooling bodies (fig. 2, 3 and 7 item 116).

As per Claim 13 de Bock disclose;
cooling bodies (116) are configured to emit heat to be removed by a convection current running through an internal volume of said rack. (fig. 7)
As per Claim 14 de Bock disclose;
An electronic modular system (fig. 2, 3 7), comprising:
a processor module having a plurality of multi-core processors for a vehicle-side (Para 0036 Avionics) computer platform (Para 0036 “processor of
a circuit card assembly”) for train protection equipment (Para 0037 “Rather, the embodiments may be implemented and utilized in connection with many other applications outside of aviation.” Include use in train protection equipment); and a fanless cooling system (fig. 1, 2 and 3 shows no fans in the system) according to claim 1 for cooling said processor module (120) accommodated in said rack (fig. 2).
As per Claim 15 de Bock disclose;
A fanless cooling system for electronic modular systems to be used in vehicles (Para 0021 “Avionics”) or rail vehicles, the cooling system (fig. 1) comprising:
a rack (fig. 1 item 100 chassis) for accommodating at least one module or processor module (120 para 0021 “a processor of a circuit card assembly”) having at least one electronic component (item 120 circuit board see para 0002, 0021 “printed circuit board on which at least one chip (or other electronic component) is mounted.” a processor of a circuit card assembly so as to mitigate a temperature rise in the processor during operation”), said rack having at least one heat distribution body (fig. 8 item 114 heat distribution body, heat “144” flows through 114);
a heat transport body (heat transport body, part of item 120 circuit board assembly to conductively transfer heat from processor on circuit board, see para 0032 , Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”) to be directly connected (As per para 0032, “Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”—As per principle of physics conductive heat transfer requires direct physical connection or contact between components involved in the path, As evidenced by - Conductive Heat Transfer - an overview | ScienceDirect Topicshttps://www.sciencedirect.com › topics › conductive-heat-...
Conductive heat transfer is transfer of heat down a temperature gradient between two bodies in close physical contact. The rate of conductive heat transfer ...)  in a heat-transferring manner (para 0032 “Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”); with the at least one electronic component (See para 0036 “a composite-paneled chassis using a plurality of thermal pathways (See Para 0029 “Each thermal pathway 132 is fabricated from a conductive material) leading from the interior of the chassis to the
exterior of the chassis. As such, the embodiments disclosed
herein facilitate reducing thermal resistance in a processor of
a circuit card assembly so as to mitigate a temperature rise in
the processor during operation, thereby facilitating an increase of processor power capacity.”)
said heat transport body (part of item 120 heat transport body, part of item 120 circuit board assembly to conductively transfer heat from processor on circuit board, see para 0032 , Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120” or e.g. para 0023 “e.g. wedge lock mechanisms of circuit card assemblies”) configured to be fastened to said at least one heat distribution body (fig. 8 item 114 is coupled to item 120) in a heat-transferring manner (Fig. 8 heat 144 transfers from item 120 to chassis) when the at least one module (120), having the part to which said heat transport body is coupled, is accommodated in said rack (Fig. 8 and par 0032); and at least one heat pipe (item 132 and para 0029 “In the exemplary embodiment, each thermal
pathway 132 is a sealed, two-phase, capillary heat pipe that”) connected to said heat distribution body (114) in a heat transferring manner (Para 0029).
In the alternative, to the extent that applicant’s argument that de Bock does not disclose said heat transport body being in direct contact with said at least one electronic component, then in analogues art having similar structure, Sundstrom discloses evidence of well-known arrangement for thermal conduction through direct contact; 
said heat transport body (Fig. 2 item 270) being in direct contact (Fig. 2 shows direct contact between item 270 and 230 forming thermal conduction see Col. 4 line 31-32 ) with said at least one electronic component (Fig. 2 item 230).
Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Sundstrom to the device of de Bock would have yielded predicable results and resulted in an improved assembly, that would allows for thermal conduction of heat through direct contact.
Response to Arguments
Applicant's arguments filed 07/26/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument Applicants;
A- Regarding arguments for claim 1 “de Bock fails to disclose or suggest at least the claimed features of "a heat transport body directly connected to the at least one electronic component of the at least one module"; "said heat transport body being in direct contact with said at least one electronic component in a heat-transferring manner''; and "said heat transport body configured to be fastened to said at least one heat distribution body in a heat-transferring manner when the at least one module.", and “De Bock does not disclose or suggest that the card
assembly has any component that is analogous to that of the claimed heat
transport body-a separate component from that of the module/circuit card
that is in physical contact with electric components of the module/circuit card.
De Bock, simply, has a heat 144 transfer from the components to the card, to the
assembly 120, to the rail 114.” And other comments are related to above.
A- Examiner respectfully disagree because, 
de Bock, item 120 is a circuit board assembly having a processor and the heat from the processor is transferred conductively to the heat distribution body, heat transport body, part of item 120 circuit board assembly to conductively transfer heat from processor on circuit board, see para 0032 , Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120” 
Further de Bock explains and defines conductive transfer as Follow
para 0036 “a composite-paneled chassis using a plurality of thermal
pathways (See Para 0029 “Each thermal pathway 132 is fabricated from a conductive material) leading from the interior of the chassis to the exterior of the chassis. As such, the embodiments disclosed
herein facilitate reducing thermal resistance in a processor of
a circuit card assembly so as to mitigate a temperature rise in
the processor during operation, thereby facilitating an increase of processor power capacity.”
As disclosed above to transfer Heat conductively from each circuit board, requires direct physical contacts in thermal path from heat producing components to the chassis. 
	However to prove above explanation and to provide evidence of conductive heat transfer, Examiner rejected claims 1 and 8 as an alternative 102/103 rejection, to the extent that applicant’s argument that de Bock does not disclose said heat transport body being in direct contact with said at least one electronic component. 
Sundstrom discloses evidence of well-known arrangement for thermal conduction through direct contact in circuit board assembly as shown, in Fig. 2 as explained below. 
Fig. 2 shows circuit board (item 250) assembly in rack having heat transport body (Fig. 2 item 270) being in direct contact (Fig. 2 shows direct contact between item 270 and 230 forming thermal conduction see Col. 4 line 31-32 ) with said at least one electronic component (Fig. 2 item 230).
Also see cited prior art below Phillips, also disclose well-known application of above principle. Applicant is requested to consider prior art Phillips to advance prosecution .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cited Prior art Phillips US 6,804,117, in fig. 1 
A fanless cooling system (2) for electronic modular
systems to be used in vehicles or rail vehicles, the cooling system comprising:
a rack (4) for accommodating at least one module or processor module (5) having at least one electronic component, said rack having at least one heat distribution body; (Col. 7 lines 21-26)
a heat transport body (fig. 2 item 22) to be coupled directly connected to the at least one electronic component of the at least one module in a heat-transferring manner; (Col. Line 23-26) said heat transport body configured to be fastened to said at least one heat distribution body (26, 44) in a heat-transferring manner when the at least one module, having the at least one electronic component to which said heat transport body is coupled, is accommodated in said rack; (fig. 1) and at least one heat pipe connected to said heat distribution body in a heat transferring manner. (Fig. 1 item 40)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835